EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.

Allowable Subject Matter

Claims 14-33 are allowed.

The following is an examiner’s statement of reasons for allowance:

With respect to claims 14 and 24, Ebihara et al. discloses a beam exposure apparatus (Fig. 7) / a fluid transfer system (45-49) for providing fluid to and removing fluid from a cooling arrangement (Figs. 7 and 8), comprising: 
a support frame (18, 33,34,37); 
a beam projection system (PL) for projecting beams onto a target (W), the beam projection system comprising a cooling arrangement (Fig. 8) and being supported by the support frame (18, 33,34,37); and 
a fluid transfer system (45-49) for providing fluid to and removing fluid from the cooling arrangement (Fig. 8) of the beam projection system (PL), wherein the fluid transfer system comprises at least one tube (46), a first fixation element (48) and a second fixation element (49), wherein the at least one tube is fixed at least by the first and second fixation elements at a first fixed point and a second fixed point within the apparatus (as shown in Fig. 7), 

wherein the first (48) and second (49) fixed points and at least a substantial part of the flexible portion are arranged in a plane (as shown Figs. 7 and 8), so that the flexible portion extends substantially along a curve in the plane (as shown Figs. 7 and 8, see also paragraphs [0102]-[0106]).
Yoshimoto discloses a fluid transportation system of a lithographic apparatus comprising a plurality of tubes (as shown in Figs. 1 and 4), wherein a support structure is equipped to hold the plurality of tubes (paragraphs [0039]-[0052] of machine translation).
However, the combination of Ebihara et al. and Yoshimoto does not teach a support structure for holding the plurality of tubes together at a location along their length between the first fixed point and the second fixed point such that the plurality of the tubes do not contact each other, and it does not appear to be obvious why one of ordinary skill in the art would modify Ebihara et al. and Yoshimoto such that the plurality of the tubes do not contact each other, see pages 8-10 of the remarks.
Accordingly, the prior art fails to teach or fairly suggest a beam exposure apparatus / a fluid transfer system for providing fluid to and removing fluid from a cooling arrangement requiring “a support structure for holding the plurality of tubes together at a location along their 

With respect to claim 28, Ebihara et al. discloses a support arrangement (18, 33, 34, 37) for supporting a beam projection system (PL) in a beam exposure apparatus (Fig. 7), the support arrangement comprising: 
a support body (18, 33,34,37) for supporting the beam projection system (PL) configured to project beams onto a target; 
a cooling arrangement comprising one or more fluid conduits for cooling the beam projection system (as shown Figs. 7 and 8).
Yoshimoto discloses stage apparatus and an exposure apparatus suitable for use in a lithography process (as shown in Figs. 1 and 4) wherein the electrical wiring and the cooling arrangement being at least partly accommodated in and/or supported by the support body, and wherein the support arrangement comprises a space that is reserved for the electrical wiring and the fluid conduits (paragraphs [0039]-[0052] of machine translation).
However, the combination of Ebihara et al. and Yoshimoto does not teach electrical wiring for supplying voltages to components within the beam projection system and/or for supplying control data for modulation of beams to be projected onto a surface of the target by the beam projection system; wherein the electrical wiring and the cooling arrangement being at least partly accommodated in and/or supported by the support body, and wherein the support arrangement comprises a space that is reserved for the electrical wiring and the fluid conduits, and it does not appear to be obvious why one of ordinary skill in the art would modify Ebihara et al. and Yoshimoto such that the electrical wiring and the cooling arrangement being at least 
Accordingly, the prior art fails to teach or fairly suggest a support arrangement for supporting a beam projection system in a beam exposure apparatus requiring “electrical wiring for supplying voltages to components within the beam projection system and/or for supplying control data for modulation of beams to be projected onto a surface of the target by the beam projection system; wherein the electrical wiring and the cooling arrangement being at least partly accommodated in and/or supported by the support body, and wherein the support arrangement comprises a space that is reserved for the electrical wiring and the fluid conduits”, in the combination required by the claim.

Claims 15-23, 25-27 and 29-33 are allowable by virtue of their dependency on claim 14, 24 and 28.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEORAM PERSAUD/Primary Examiner, Art Unit 2882